TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00751-CR


George Stephen Owen, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 05-381-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Patricia J. Cummings, is ordered to tender a brief in this cause no later than March 2, 2007.
It is ordered January 30, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish